Citation Nr: 0433912	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  00-04 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic liver disorder.

3.  Entitlement to service connection for schizophrenia.

4.  Entitlement to service connection for a chronic liver 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980, from February 1982 to November 1983, and from 
April 1984 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office in Montgomery, Alabama.

This case was remanded in October 2001 for additional 
development and has now been returned to the Board.  

Although the RO adjudicated the previously denied claims for 
service connection for schizophrenia and a liver disorder on 
the merits, the Board is required to determine whether new 
and material evidence has been presented when a claim has 
been previously disallowed.  Barnett v. Brown, 83 F.3d 1380, 
1384 (Fed. Cir. 1996).  For this reason, the Board has listed 
the pertinent issues on the title page as whether new and 
material evidence has been submitted to reopen the claims for 
service connection for schizophrenia and a chronic liver 
disorder, as well as entitlement to service connection for 
these disorders.

The issues of service connection for schizophrenia and for a 
liver disorder are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  By rating decision in October 1989 service connection for 
schizophrenia was denied.  The appellant did not timely 
appeal this decision and it became final. 

2.  By rating decision in March 1996 service connection for a 
liver condition was denied.  The appellant did not timely 
appeal this decision and it became final. 

3.  Evidence added to the record since the October 1989 and 
March 1996 rating decisions, includes new evidence including 
a Social Security Administration (SSA) determination dated 
April 1998, extensive SSA and VA medical treatment records, 
and a June 2000 personal hearing transcript, which bears 
directly and substantially upon the specific matters under 
consideration; the new evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for schizophrenia is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).

2.  New and material evidence has been submitted, and a claim 
of entitlement to service connection for a liver condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  There has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
In view of the favorable decision to reopen the veteran's 
claims on appeal, the Board finds that any failure on the 
part of VA to comply with the provisions of the VCAA has not 
resulted in prejudice to the veteran to the extent that the 
claims have been reopened.

Background.  Service medical records reveal several entries 
for alcohol abuse and detoxification.  In a September-October 
1982 hospitalization record, an approximate 6 month history 
of alcohol abuse was noted.  The veteran was considered 
alcohol dependent.  He had blackouts, binges, morning drinks, 
gulping drinks, sneaking drinks, and liquid lunches.  He 
reportedly began drinking at age 18, drank heavily by age 21, 
and became progressively worse.  He was treated with 
Antabuse.  In September 1983, he was determined to be a drug 
alcohol abuser and he was separated from his second period of 
service in November 1983.

The veteran began his third period of service in April 1984.  
In a September 1984 examination, he was referred to the 
emergency room for alcohol detoxification.  A March 1985 
record noted his alcohol dependence, while a July 1985 entry 
diagnosed viral hepatitis.  He was released from his third 
and final period of service in July 1985 because of his 
continued alcohol abuse and rehabilitation failure.

Prior to his separation from service in July 1985, he was 
hospitalized at the Tuscaloosa VAMC in June 1985.  He noted 
that he had been referred for treatment as a condition of 
discharge.  The report noted that he had been drinking 2 six 
packs of beer and a 1/2 pint of gin or cognac daily for about 
two months.  He had an alcohol problem since 1977 as well as 
a marijuana problem.  The VAMC diagnoses were alcohol 
dependence, continuous; alcohol withdrawal, acute; substance 
dependency, marijuana; and macrocytic anemia.

VA treatment records reflect treatment for alcohol abuse from 
February 1986 until March 1989, when he was admitted after 
breaking off a needle in his left arm.  A November 1986 
record noted a diagnosis of anxiety in addition to alcohol 
abuse.  

By rating decision in October 1989, the RO denied service 
connection for schizophrenia.  In making that determination 
the RO noted that the service records were void of any 
psychiatric treatment in service.  His treatment had been for 
alcohol dependency.  He had no diagnosis of a psychiatric 
disorder until July 1989 when he was hospitalized at the VAMC 
and diagnosed with schizophrenia.  The appellant did not 
timely appeal that decision and it became final. 

By rating decision in March 1996, the RO denied service 
connection for a liver condition.  In making that 
determination the RO noted that the service records were void 
of any chronic liver disorder in service.  The appellant did 
not timely appeal that decision and it became final. 

In a December 1999 rating decision the RO denied reopening 
the veteran's claims for service connection for a nervous 
disorder (schizophrenia) and for a liver disorder. 

The veteran testified at a hearing at the RO in June 2000 as 
to the onset of his psychiatric disorder, describing the 
psychiatric symptoms which he experienced prior to his 
release from military service.  He testified that he used 
alcohol to deal with the psychiatric symptoms.  The liver 
disorder began in 1983 or 1984.  His liver enzymes went up 
and he had to stop drinking, except for social drinks.  He 
noted that he had not been tested for cirrhosis of the liver 
because he was "kind of afraid to find out if it is or 
not."

In October 2001 the Board remanded the claims to procure SSA 
records and VAMC records.   The SSA records and all available 
pertinent VAMC records were received at the RO and added to 
the claims file.

In a June 2002 VA examination, the examiner reviewed the 
claims file noting that the veteran completed phase one of an 
alcohol rehabilitation program in October 1982.  In June 
1983, he was admitted to the dispensary with gastroenteritis, 
rule out (R/O) pancreatitis, with complaints of abdominal 
discomfort.  In a September 1983 admission he was diagnosis 
with alcohol abuse.  In a November 1984 emergency room 
consultation he was admitted to the Balboa Navy Hospital for 
detoxification after binge drinking for 21/2 months.  He drank 
1/2 pint of liquor and beer each day.  He was lethargic, 
suffered from blackouts, and had a 40 pound weight loss.  In 
a January 1985 record, it was noted that he was taking 
Antabuse.  He had been admitted with elevated liver function 
studies secondary either to virus or Antabuse.  He was also 
referred to the infectious disease clinic for evaluation of 
abnormally high liver panel results.  The assessment was R/O 
viral hepatitis.  A medical examination in March 1985 noted a 
history of alcohol hepatitis.  The claims file contained 
numerous progress notes for alcohol detoxification and 
substance abuse throughout service.

The examiner noted nontender bowel sounds. The edge of the 
liver was soft, with no complaints of tenderness, no 
petechiae in the palms of his hand, and no peripheral edema.  
The diagnosis was hepatitis C, positive, long standing 
alcohol abuse, detoxification and alcohol hepatitis, drug 
addiction and abuse, and liver damage secondary to alcohol 
abuse.

In an April 2002 VA mental disorders examination, the 
examiner reviewed the claims file and noted a history of 
cocaine, marijuana, and alcohol use.  He reported that he 
suffered from schizophrenia and had been paranoid a lot.  He 
reported that he had had these problems since his discharge 
from service.  The veteran was casually dressed, cooperative, 
polite, alert and oriented with good eye contact.  Speech was 
talkative but not pressured.  Affect was mildly constricted 
and thought process was coherent.  However, he endorsed 
paranoia and audio hallucinations.  Insight and judgment were 
adequate.  The diagnoses included a history of polysubstance 
abuse and schizoaffective disorder, depressive type.  The 
examiner noted the following:  "This patient has been ill 
with schizoaffective disorder, depressed type, since his 
military days."

In January 2004 a VA examiner noted that he had been 
requested to clarify the April 2002 VA examiner's opinion and 
to offer a medical opinion.  He noted that the veteran's 
claim's file revealed a long history of cocaine and alcohol 
use while in service, as well as prior to service in June 
1973 when he had reported abdominal discomfort.  At that time 
he presumably had pancreatitis.  He had been admitted in 
September 1983 for alcohol detoxification and had been 
drinking a 1/2 pint of liquor along with beer at that time.  He 
had a blackout spell related mostly to alcohol abuse.  His 
liver enzymes at the time were SGPT 109, which could be 
related to alcohol impairment secondary to his alcohol abuse.  
Again the claims file revealed treatment in January 1985 with 
Antabuse for prevention of relapses of alcohol abuse. His 
liver SGOT at that time was 224.  LDH was 275, which could be 
related to hepatitis secondary to his alcohol abuse.  He was 
again admitted in June 1986 for detoxification.  The examiner 
opined that:

It is the impression of the examiner that 
a lot of medical evidence looking at the 
c-file that patient's main problem may be 
related to the alcohol abuse.  His liver 
impairment is also secondary to alcohol 
abuse.  The patient's c-file, while it 
was reviewed, never showed that patient 
had any kind of formal thought disorder 
or any kind of looseness of association 
or any kind of irrelevant speech.  The 
examiner has not seen any evidence of any 
kind of irrelevant speech.  The examiner 
has not seen any evidence of any paranoid 
delusion while reviewing the c-file or 
medical records.  It is the impression of 
the examiner that the patient's main 
problem while he was in the service is 
related to his ongoing use of alcohol and 
occasional use of marijuana and cocaine.  
At this time, the patient's impairment 
either within the service or maybe within 
one year of leaving service was related 
to schizophrenia and it is the impression 
of the examiner the patient was, when he 
was in the service, his main psychiatric 
impairment was secondary to heavy use of 
alcohol and at times use of cocaine and 
marijuana.  It is my opinion, however, I 
am not able to see any clear-cut evidence 
of schizophrenia while patient was in the 
service.  The patient may have a 
psychotic symptom, which also could be 
related to his substance abuse.

The file contains extensive SSA and VA medical records which 
note treatment for various psychiatric conditions, including 
mood disorder, psychotic disorder, schizoaffective disorder, 
schizophrenia, borderline intelligence, depressive disorder, 
alcohol dependence in remission, marijuana in remission, 
cocaine in remission.

Legal Criteria.  Under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears "directly 
and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  38 C.F.R. § 3.156(a).  An amended 
version of 38 C.F.R. § 3.156(a) is effective only for claims 
filed on or after August 29, 2001.  However, the amended 
version is not applicable in this case since the veteran's 
claims were received in 1999, the amended version of 
38 C.F.R. § 3.156(a) does not apply in this case.

A veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.  Service connection is also 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for compensation claims filed after October 
31, 1990, the result of his or her abuse of alcohol or drugs.  
38 C.F.R. § 3.301(a).

The simple drinking of an alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities that are a 
secondary result of the chronic use of alcohol as a beverage, 
whether out of compulsion or otherwise, will not be 
considered of willful misconduct origin.  38 C.F.R. § 
3.301(c)(2).  "Alcohol abuse" means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to the user.  38 C.F.R. § 
3.301(d); see also VAOPGCPREC 7-99.

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities that are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where the 
use of drugs, or addiction thereto, results from a service- 
connected disability, it will not be considered of misconduct 
origin.  38 C.F.R. § 3.301(c)(3).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on VA unless it is patently 
inconsistent with the facts and the requirements of laws 
administered by VA.  (1) It involves deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of its probable consequences.  (2) Mere 
technical violation of police regulations or ordinances will 
not per se constitute willful misconduct.  (3) Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. § 
3.1(n).

VA regulations also provide that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310.

Section 8052 of the Omnibus Budget Reconciliation Act of 1990 
(OBRA 1990), Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351, made two amendments to statutes governing 
entitlement to VA benefits.  First, section 8052(a)(1) 
amended 38 U.S.C. § 105(a) to provide that an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was "a result of the person's own . . . abuse of alcohol or 
drugs."  Second, section 8052(a)(2) and (3) amended former 
38 U.S.C. §§ 310 and 331 (now designated §§ 1110 and 1131) to 
prohibit payment of compensation for any disability that is 
"a result of the veteran's own . . . abuse of alcohol or 
drugs" (for convenience, in this opinion called a 
"substance-abuse disability").  These two amendments apply 
"to claims filed after October 31, 1990."  OBRA 1990, 
§ 8052(b), 104 Stat. at 1388-351. 

From June 25, 2001, to March 21, 2002, the Board imposed a 
temporary stay on the adjudication of claims for compensation 
based upon disabilities related to alcohol and/or drug abuse, 
claimed either as secondary to, or as a symptom of, a 
service-connected disability, pending final resolution by the 
United States Court of Appeals for the Federal Circuit (CAFC) 
of Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The 
Allen decision held that statute precludes disability 
compensation "if the disability is a result of the veteran's 
own willful misconduct or abuse of alcohol or drugs" for (1) 
primary alcohol abuse disabilities, i.e., an alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and (2) for secondary disabilities, such 
as cirrhosis of the liver, that result from primary alcohol 
abuse.  Id. at 1375.  It does not preclude an appellant from 
receiving disability compensation for substance-abuse 
disability that arises secondarily from service-connected 
disability, or from using substance-abuse disability as 
evidence of increased severity of service-connected 
disability.  Id. at 1376.  The Allen decision explicitly 
overruled prior decisions on this subject from the United 
States Court of Appeals for Veterans Claims (CAVC), including 
in particular Barela v. West, 11 Vet. App. 280 (1998).  The 
Allen decision also appeared to overrule, either in total or 
in part, two precedent opinions issued by the VA General 
Counsel, including VAOPGCPREC 2-98 and VAOPGCPREC 7-99.

Following the issuance of Allen, the Department of Justice 
filed with the CAFC a petition for panel rehearing and for 
rehearing en banc.  In a closely divided decision, those 
petitions for rehearing were denied by the CAFC.  See Allen 
v. Principi, 268 F.3d 1340 (Fed. Cir. 2001) (en banc order).  
The Department of Justice decided against attempting to 
obtain further review of Allen before the United States 
Supreme Court.

Analysis.  In the October 1989 rating decision service 
connection for schizophrenia, schizo-affective type was 
denied.  In making that determination the RO noted that the 
veteran's disease was the result of his own willful 
misconduct, alcohol dependence, continuous.  The appellant 
did not timely appeal that decision and the determination 
subsequently became final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1104 (2003).  

Subsequently, in a rating decision in March 1996, service 
connection for a liver condition, was denied.  The appellant 
did not timely appeal this decision and the determination 
subsequently became final

The Board finds that the evidence added to the claims file 
since the October 1989 and March 1996 rating decisions, 
including the April 1998 SSA determination, SSA medical 
records, extensive VAMC records, and the June 2000 RO 
personal hearing testimony bears directly and substantially 
upon the specific matters under consideration, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.  The evidence includes new 
medical opinions and treatment reports.  The credibility of 
this evidence must be presumed for the purpose of deciding 
whether it is new and material.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  As this evidence was not of record at 
the time of the last final decisions and as it addresses 
directly the basis for the prior denial of the veteran's 
claims, it is "new and material" and the claims must be 
reopened.

Adjudication of the veteran's claims for service connection 
does not end with the finding that the claims are reopened.  
In determining that the veteran's claims are reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claims are found to be reopened, the presumption that 
evidence is credible and entitled to full weight no longer 
applies.  Prior to de novo review of the claim, the Board has 
identified further development action that must be taken, 
which will be addressed in the Remand section below.


ORDER

The claim for entitlement to service connection for 
schizophrenia is reopened; to this extent only, the benefit 
sought on appeal is allowed.

The claim for entitlement to service connection for a liver 
condition is reopened, to this extent only, the benefit 
sought on appeal is allowed.


REMAND

As noted the veteran was first diagnosed with schizophrenia 
in a July-August 1989 Tuskegee VAMC hospitalization record.  
The veteran testified at a hearing at the RO in June 2000 as 
to the onset of his psychiatric disorder, describing the 
psychiatric symptoms which he experienced prior to his 
release from military service.  He testified that he used 
alcohol to deal with the psychiatric symptoms.

In an April 2002 VA mental disorders examination, the 
examiner reviewed the claims file and diagnosed a 
schizoaffective disorder, depressive type.  The examiner 
noted that the veteran had been ill with schizoaffective 
disorder, depressed type, since his military days.

The RO requested clarification of the April 2002 VA 
examiner's opinion.  In January 2004 a VA examiner indicated 
that the veteran's main problem was alcohol abuse and that 
the veteran had not shown any clear-cut evidence of 
schizophrenia during his military service.  The examiner 
suggested that the veteran's psychiatric impairment was 
secondary to use of alcohol, cocaine and marijuana..  
However, he then suggested that the veteran's impairment 
during service or within one year of his release from service 
was related to schizophrenia.

The opinion offered by the examiner in January 2004 failed to 
clarify the diagnosis.  His opinion rather that clarifying 
the diagnosis offers a confusing medical opinion.  The Board 
finds that additional development is required prior to 
appellate review.  The veteran should be accorded a new 
mental disorders examination and a clear medical opinion 
should be obtained as to whether it is as likely as not that 
any current psychiatric disorder began during service or is 
related to any incident of his service.  If it is the opinion 
of the examiner that the veteran suffered from a psychiatric 
disorder during service, an opinion should be offered as to 
the relationship, if any, between the psychiatric disorder 
and the veteran's abuse of alcohol during service.

The Board will defer consideration of the issue of 
entitlement to service connection for a liver disorder until 
a medical opinion is received as to whether the veteran's 
abuse of alcohol during service was due to primary alcohol 
abuse or whether the substance-abuse disability arose 
secondary to a psychiatric disorder which began during 
service.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
identify any additional sources of 
treatment for schizophrenia.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.

2.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the existence and date of 
onset or etiology of any currently 
manifested psychiatric disorder, 
including schizophrenia.  The examiner 
should elicit a history from the veteran 
of his psychiatric symptoms.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  
The claims folder must be made available 
to the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should offer opinions as to the 
following:

?	Is it at least as likely as not that 
the veteran has a psychiatric 
disorder that began while he was in 
military service?

?	Is it at least as likely as not that 
the veteran has a psychiatric 
disorder that is associated with any 
incident of the veteran's military 
service?  

?	If the veteran has a psychiatric 
disorder which began while he was in 
military service, is it at least as 
likely as not that the veteran's 
abuse of alcohol during service was 
secondary to his psychiatric 
disorder or was evidence of 
increased severity of the 
psychiatric disorder?

3.  After completion of the above, the RO 
should re-adjudicate the claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



